United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3119
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                                William D. Shine

                                    Defendant - Appellant

                                  ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                         Submitted: September 24, 2018
                           Filed: December 12, 2018
                                 ____________

Before SMITH, Chief Judge, MELLOY and STRAS, Circuit Judges.
                              ____________

STRAS, Circuit Judge.

      William Shine received a 72-month prison sentence for being a felon in
possession of a firearm. On appeal, he challenges the district court’s1 decision to
      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
treat his prior Missouri conviction of attempted first-degree robbery as a “crime of
violence.”2 See U.S.S.G. § 2K2.1(a)(4)(A). We affirm.

       The Sentencing Guidelines establish a higher base offense level for a felon-
in-possession who has a prior conviction for a “crime of violence.” Id. A “crime
of violence” includes, among other things, “any offense under federal or state law,
punishable by imprisonment for a term exceeding one year, that . . . has as an
element the use, attempted use, or threatened use of physical force against the
person of another.” Id. § 4B1.2(a)(1). To determine whether an offense meets this
definition, we look to the “elements of the offense as defined in the statute of
conviction rather than to the facts underlying [the] prior conviction.” United States
v. Fields, 863 F.3d 1012, 1014 (8th Cir. 2017) (ellipsis and citation omitted).

       At the time of Shine’s prior conviction, Missouri’s first-degree-robbery
statute provided as follows: “A person commits the crime of robbery in the first
degree when he forcibly steals property and in the course thereof he, or another
participant in the crime, [commits one of several aggravating factors].” Mo. Rev.
Stat. § 569.020.1 (1979). Violations were punishable by over one year in prison.
See id. §§ 569.020.2, 558.011.1(1) (2003).

      The offense qualifies as a “crime of violence.” In addition to imposing a
sentence “exceeding one year” in prison, U.S.S.G. § 4B1.2(a), the first-degree-
robbery statute required an individual to “forcibly steal[] property,” Mo. Rev. Stat.
§ 569.020.1, which necessarily involved the “use, attempted use, or threatened use
of physical force against the person of another,” U.S.S.G. § 4B1.2(a)(1). Indeed,

      2
       Shine also argues that the government failed to introduce proof of his prior
conviction. He waived this argument, however, when defense counsel withdrew her
objection on this point after the government produced the underlying charging
document from Shine’s Missouri prosecution. See United States v. White, 447 F.3d
1029, 1031–32 (8th Cir. 2006); see also United States v. Jones, 662 F.3d 1018, 1027
(8th Cir. 2011) (explaining that “waived claims are unreviewable on appeal” (citation
omitted)).
                                         -2-
we recently concluded that a prior version of Missouri’s second-degree-robbery
statute, which consisted of only the forcibly-steals-property element, see Mo. Rev.
Stat § 569.030.1 (1979), counted as a “violent felony” under the Armed Career
Criminal Act (“ACCA”), see United States v. Swopes, 886 F.3d 668, 670–71 (8th
Cir. 2018) (en banc) (citing 18 U.S.C. § 924(e)(2)(B)(i)). As we explained, the
statute “require[d] proof [of] physical force or threatened . . . physical force,” and
there was “no realistic probability that Missouri courts would apply [the law] to
conduct that does not involve force that is capable of causing physical pain or
injury.” Id. at 672; see also id. at 671–72 (collecting state-court decisions).

       It follows that first-degree robbery, which also has the element of “forcibly
steal[ing] property,” Mo. Rev. Stat. § 569.020.1, is a crime of violence. To be
sure, Swopes addressed the phrase “violent felony,” found in ACCA, and not
“crime of violence,” which appears in the Guidelines. But “[a]s we have
recognized, the definition of ‘crime of violence’ . . . is nearly identical to the
definition of ‘violent felony.’” United States v. Craig, 630 F.3d 717, 723 (8th Cir.
2011) (internal quotation marks, brackets, and citation omitted); see also United
States v. Vinton, 631 F.3d 476, 484 (8th Cir. 2011) (highlighting “the similar
structure and wording of the two provisions”). And as relevant here, both require a
prior crime to involve “physical force” that is “capable of causing physical pain or
injury to another person.” United States v. Rice, 813 F.3d 704, 706 (8th Cir. 2016)
(citation omitted) (defining “crime of violence”); Swopes, 886 F.3d at 670
(defining “violent felony”). We have already held that Missouri’s former second-
degree-robbery statute involves physical force, so we must do so again here.

       It makes no difference that Shine’s conviction was for attempted first-degree
robbery rather than the completed crime. His attempt was still punishable by more
than one year in prison, see Mo. Rev. Stat. §§ 558.011.1(2), 564.011.3(1) (1979),
569.020.2, and the definition of “crime of violence” includes the “attempted use
. . . of physical force,” U.S.S.G. § 4B1.2(a)(1); see also id. § 4B1.2 cmt. n.1
(explaining that a “[c]rime of violence . . . include[s] the offense[] of . . .

                                         -3-
attempting to commit such [an] offense[]”); United States v. Minnis, 872 F.3d 889,
892 (8th Cir. 2017) (holding that a conviction under Missouri’s attempted-first-
degree-assault statute qualifies as a crime of violence). So Shine’s conviction
counts.

      We affirm the district court’s judgment.
                      ______________________________




                                       -4-